PER CURIAM:
Jerry Blow seeks to appeal the district court’s order granting the Defendants’ motions for summary judgment in his action under the Labor Management Relations Act, 29 U.S.C. § 185 (2000), in which he attacked an arbitrator’s decision in favor of his former employer. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Blow v. Philip Morris USA No. CA-03-201 (E.D.Va. Oct. 8, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED